Citation Nr: 0407997	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  96-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, including peptic ulcer disease. 

2.  Entitlement to service connection for a dental or mouth 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had a period of verified active duty for training 
from February 26, 1984, through May 25, 1984, and verified 
active duty from November 21, 1990, to May 31, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied entitlement to service 
connection for a gastrointestinal disorder and a dental 
disorder.  

The Board remanded the appeal as to both issues in July 1997 
and November 2000 for further evidentiary development and 
readjudication.  

In October 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A gastrointestinal disorder to include peptic ulcer 
disease was not manifest during the veteran's period of 
active duty for training from February to May 1984 and is not 
shown to be related to such service.

2.  A gastrointestinal disorder to include peptic ulcer 
disease clearly and unmistakably preexisted the period of 
active duty that extended from November 1990 to May 1991.  

3.  A gastrointestinal disorder to include peptic ulcer 
disease is not shown to have increased in severity during the 
period of active duty that extended from November 1990 to May 
1991.

4.  A dental or mouth disorder was not demonstrated during 
either period of service and is not shown to be related to 
such service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder to include peptic ulcer 
disease was not incurred in or aggravated by the veteran's 
period of active duty for training from February to May.  
38 U.S.C.A. §§ 101 (24), 1131, 1132, 5107, 7104 (West 2002); 
38 C.F.R. § 3.6 (2003).  

2.  The presumption that the veteran was in sound condition 
upon entrance to active duty in November 1990 is rebutted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 
(2003).  

3.  A gastrointestinal disorder to include peptic ulcer 
disease was not aggravated by the veteran's period of active 
duty from November 1990 to May 1991.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107, 7104 (West 2002); 38 C.F.R. § 3.306 (2003).

4.  A dental or mouth disorder was not incurred in or 
aggravated by active duty for training or active duty.  
38 U.S.C.A. §§ 101 (24), 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.6, 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter; Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 redefines VA 
obligations with respect to notice and duty to assist.  
Regulations implementing the VCAA were issued in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable to the issues on appeal because the 
claims remain in a pending status at the present time.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In the present case, the April and December 1995 rating 
decisions, the December 1995 statement of the case, and 
multiple supplemental statements of the case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied each of the claims.  The October 2003 statement 
of the case set forth the text of the VCAA regulations.  

In addition, the RO sent a letter to the veteran in October 
2003 that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letters informed the 
veteran of the evidence necessary to substantiate his service 
connection claims and advised him that private or VA medical 
records would be obtained if he provided the names and 
addresses of all sources of treatment and the approximate 
dates of treatment.  The letter explained that the RO would 
help him obtain evidence such as medical records, employment 
records, or records from Federal agencies if he furnished 
enough information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The above cited RO communication advised the claimant 
that he could submit additional evidence.  It appears to 
the Board that the claimant has indeed been notified 
that he should provide or identify any and all evidence 
relevant to the claims.  

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini, supra, held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The decision in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

VA believes that the Pelegrini decision is incorrect as it 
applies to claims where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter, as in the present case.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  

Since the VCAA notification letter was not sent to the 
veteran before the AOJ adjudication that led to this appeal, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  
However, all the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error in the present 
case.  The VCAA notice was provided before the transfer and 
certification of the case to the Board and the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran has been given every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices in the same manner as if 
the notice had been timely sent.  Therefore, notwithstanding 
Pelegrini, deciding the appeal at the present time will not 
result in prejudice to the veteran.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, all known Government evidence, including 
VA treatment records, have been obtained.  The veteran has 
undergone VA examinations in connection with his claim.  He 
has been given a multiple opportunities to identify all other 
medical providers and submit available documentation related 
thereto.  The Board is not aware of any additional relevant 
evidence for which reasonable procurement efforts have not 
been made.  

Since the record does not contain a complete list of the duty 
periods associated with the veteran's service with the Oregon 
National Guard and the Arkansas National Guard, and since it 
appears that his service medical records are incomplete, 
especially those for the 1984 period of active duty for 
training, the VA has twice remanded the claim for further 
attempts to obtain additional service department records to 
rectify these deficiencies.  The second remand, issued in 
November 2000, contained a list of potential sources of 
additional service department documentation. 

The efforts taken by the RO complied with the Board's 
specifications but was unsuccessful in securing the documents 
requested.  Negative responses were received from each 
source.  

At this point, the Board is unable to identify any additional 
sources that might be potentially fruitful in locating 
additional information as to the dates of all duty periods 
and the location of additional service medical records.  The 
statutory and regulatory requirements must therefore be 
deemed to have been satisfied.

In addition, the veteran has not responded to requests for 
private medical evidence.  The VCAA sets forth reciprocal 
obligations of both the claimant and VA, and it is well 
established that the VA duty to assist in the development and 
adjudication of a claim is not a one-way street.  The VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim with the claimant only in a passive role.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration 1 Vet. App. 406 (1991); Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996).  In the absence of additional 
information from the veteran, the Board is unable to 
undertake further evidentiary development to obtain relevant 
evidence relating to non-Government medical treatment for the 
disorders at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may therefore proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including peptic ulcer disease, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
(ACDUTRA) which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2003).  
ACDUTRA includes full-time duty performed by members of the 
National Guard of any state.  38 C.F.R. § 3.6(c)(3) (2003).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut this 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b) (2003).  Signed statements of veterans 
relating to the origin, or incurrence of any disease or 
injury made in service if against his or her own interest is 
of no force and effect if other data do not establish the 
fact.  



Other evidence will be considered as though such statement 
were not of record.  38 C.F.R. § 3.304(b)(3) (2003).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection of dental conditions for treatment 
purposes shall be granted pursuant to the provisions of 38 
C.F.R. § 3.381 (2003) (emphasis added).  Under the that 
regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2003).  38 C.F.R. § 
3.381(a) (2003).  

To warrant compensation, a dental or oral condition must meet 
any of the requirements set forth in 38 C.F.R. § 4.150, Codes 
9900 through 9916 (2003).  These ratings apply only to bone 
loss through trauma or disease, such as osteomyelitis.  


Service Department Documentation

In his original November 1994 application for VA 
compensation, the veteran reported that he had been a member 
of the Army National Guard from February 1983 to February 
1993.  

In response to a November 1994 RO request, the Oregon 
Military Department, Oregon National Guard, provided copies 
of a large quantity of administrative documents and service 
medical records.  The service medical records show that the 
veteran underwent a physical examination for enlistment in 
December 1983.  Copies of DD Form 214 issued at the time of 
"relief from active duty training" show periods of active 
duty for training from February 26, 1984, through May 25, 
1984, and from November 21, 1990, through May 31, 1991.  

Other personnel records show that the veteran enlisted in the 
Army National Guard in December 1983, and served on active 
duty for training from February 1984 to May 1984, and then 
returned to his unit, Troop E, 82d Cavalry, where he served 
through January 7, 1986, on which date he transferred to the 
Arkansas National Guard, where he became a member of Company 
C, 212th Signal Battalion.  

Documents associated with the transfer to the Arkansas 
National Guard indicate that his period of enlistment would 
end on December 29, 1986.  Effective August 1, 1986, the 
veteran transferred back to Oregon where he rejoined Troop E 
of the 82d Cavalry.  A Retirement Credits Record from the 
Arkansas National Guard lists a period of active duty 
training from May 31 through June 14, 1986.  The veteran was 
discharged from the Oregon National Guard on December 29, 
1986.  

From December 30, 1986, to December 29, 1989, the veteran was 
a member of the Enlisted United States Army Reserve (Inactive 
Ready Reserve) (IRR).  In February 1990 he enlisted in the 
Oregon National Guard where he was attached to the 
2186th Maintenance Company in Clackamas, Oregon.  

On November 21, 1990, the veteran was activated in support of 
Operation Desert Storm.  He was released from duty on May 31, 
1991.  He then returned to the 2186th Maintenance Company, 
from which he was discharged in August 1992.  

In its July 1997 remand, the Board noted that there was no 
definitive certification of the dates of the veteran's 
service and that the records for all periods of service 
appeared to be incomplete.  The Board remanded the case in 
order for the RO to request the National Guard of each State 
involved to certify each period of service and provide all 
service medical records.  The National Personnel Records 
Center (NPRC) certified periods of duty from February 1984 to 
May 1984 and from November 1990 to May 1991.  Requests to the 
veteran's units in Oregon and Arkansas elicited a copy of an 
October 1992 statement from the Oregon National Guard showing 
an itemization of the veteran's retirement points, a copy of 
which was already of record.  

In its November 2000 remand, the Board found that the RO's 
prior requests to the NPRC did not conform to the 
specifications found in the VA Adjudication Procedure Manual, 
M21-1, Part III, para. 4.01(c) and requested an additional 
request to the NPRC and a request to ARPERCEN.  The Board 
also asked the RO to request records from the Arkansas Army 
National Guard Headquarters, the Military Department of the 
State of Oregon, the Adjutant General of Arkansas, and the 
veteran's National Guard units in Oregon and Arkansas.  All 
of the requests elicited negative responses.  


Service Connection for a Gastrointestinal 
Disorder to Include Peptic Ulcer Disease

Factual Background

No relevant complaints or findings were recorded on 
examination for enlistment in December 1983 or on a 
separation examination in April 1984.  On an examination for 
enlistment in February 1990, the veteran denied 
gastrointestinal complaints, and examination of the abdomen 
and viscera was normal.  

Service department medical records show that the veteran was 
seen at an Army health clinic in April 1990, at which time it 
was noted that he had a history of stomach ulcer but that in 
the last year he had not taken any treatment.  He had used 
Tagamet one year earlier.  The assessment was possible 
hyperacidity.  Medication, including Tagamet, was prescribed.  
On May 1, 1990, it was reported that he had increased the 
dose of the medication since April 24, 1990.

In November 1990, four days after returning to active duty, 
the veteran was seen at a medical facility at Fort Lewis, 
Washington, after hitting his left side in a fall against a 
truck.  He had vomited bright red blood the night before.  It 
was reported that he had a history of peptic ulcer disease by 
endoscopy one year ago and in 1986.  He reported epigastric 
pain that was "similar to ulcers in the past."  He was told 
to return to the emergency room if the pain worsened but 
otherwise follow up with sick call.  Two days later it was 
noted that Tagamet had helped the stomach ulcers.  

The veteran was hospitalized for five days in December 1990 
and was put on additional medication.  At discharge he was 
described as improved and was told to immediately report 
increased pain, vomiting, hematemesis or melena.  The 
diagnoses were peptic ulcer disease and esophageal 
ulcerations.  When seen later in December 1990, he was doing 
well and was considered deployable.

In a medical history form executed in April 1991 in 
connection with an examination for release from active duty, 
the veteran claimed to have had a stomach ulcer at Fort Lewis 
due to taking Aspirin containing medication.  The examiner 
noted gastric irritation secondary to Motrin intake.  The 
condition was characterized as resolved.  Examination of the 
abdomen and viscera was normal.

The veteran was admitted to a VA hospital in September 1992 
for complaints of abdominal pain of six days' duration and 
vomiting of four days' duration.  An 
esophagogastroduodenoscopy showed a gastric outlet 
obstruction due to a pyloric channel ulcer with edema and 
previous history of peptic ulcer disease.




The veteran underwent a VA examination in February 1995 in 
connection with a service connection claim received in 
November 1994.  He reported that peptic ulcer disease had 
first presented in 1986 while he was in the military and that 
it had been relatively quiescent afterwards until November 
1990, when he was given Motrin after a tooth extraction and 
presented with hematemesis at Fort Lewis and was 
hospitalized.  He related that he had gone home on leave for 
the holidays, where he had had a recurrent episode of 
hematemesis requiring rehospitalization.  

The veteran had done well after that, with only occasional 
dyspepsia until September 1992, when he had increased 
abdominal pain as well as nausea and vomiting.  He was 
hospitalized at that time and a repeat endoscopy had shown a 
pyloric channel ulcer with significant edema resulting in 
gastric outlet obstruction.  He had done well on Zantac as 
long as he took it on a regular basis.  On examination, the 
impression was peptic ulcer disease with recurrent pyloric 
channel ulcers resulting in gastric outlet obstruction in 
September 1992.  

VA medical records dated from 1992 to January 1995 show that 
in March 1993 the veteran complained of stomach upset.  The 
assessment was gastric outlet obstruction with no symptoms of 
obstruction.  He was doing well but still having dyspepsia.  

At a May 1999 VA examination, the veteran stated that he had 
developed his first ulcer in the early 1980's which resolved 
with medication.  He stated that he enlisted in the National 
Guard in July 1986 and developed his second bleeding ulcer 
while preparing to go to the Gulf War.  His symptoms resolved 
with medication.  Since his September 1992 hospitalization, 
he had experienced intermittent nausea and vomiting with 
episodes of abdominal discomfort.  

In response to specific questions, the examiner stated that 
the veteran had clearly had peptic ulcer disease before 
enlisting and that the subsequent ulcer at Fort Lewis was not 
caused by medications given during active duty.  



The examiner further stated that the veteran's ongoing peptic 
ulcer disease was not made more serious at Fort Lewis by the 
medications he was taking and that the medications taken 
during active duty did not cause the third ulcer treated in 
1992 or the resulting obstruction.  The examiner believed 
that the veteran's current symptoms could be a recurrent 
peptic ulcer but were more consistent with symptomatic 
cholelithiasis.  

The veteran underwent a VA examination in February 2003.  The 
diagnosis was peptic ulcer disease with positive Helicobacter 
pylori antibody IgG.  The examiner suspected that this had 
been a problem for the veteran all along but had not been 
treated.  


Analysis

Extensive VA records-development efforts over a period of 
several years were unsuccessful in documenting the exact 
dates of each of the veteran's duty periods.  The NPRC has 
certified only the periods from February to May 1984 and from 
November 1990 to May 1991.  The dates of these periods are 
consistent with information found in the veteran's personnel 
records.  It is also significant that an additional period of 
active duty for training from May 31 through June 14, 1986, 
is also shown in records received from the Oregon National 
Guard.  In the absence of an official certification, this 
period cannot be recognized as a duty period for purposes of 
this decision.  In any event, no medical evidence from this 
duty period that could affect the outcome of the appeal is of 
record.  

It appears likely that significant portions of the veteran's 
service medical records are also incomplete.  The absence of 
service records is not necessarily fatal to a service 
connection claim since, under VA regulations, service 
connection may be granted where the evidence as a whole 
establishes that a disability first demonstrated after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  

The CAVC has held that when crucial Government-held evidence 
such as service medical records is destroyed or otherwise 
unavailable, the Government has a heightened duty to assist 
and to resolve reasonable doubt in the claimant's favor.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  

The Board must point out, however, that it does not read into 
O'Hare a presumption that the missing medical records would, 
if they still existed, necessarily support the appellant's 
claim.  Specifically, case law does not establish a 
heightened "benefit of the doubt" when records are lost, only 
a heightened duty to consider the applicability of the 
benefit of the doubt rule, assist the claimant in developing 
the claim, and explain its decision when the veteran's 
government medical records have been destroyed."  See Ussery 
v. Brown, 8 Vet. App. 64 (1995).  

Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.  

Despite one historical reference to ulcer disease dating from 
the "early 1980's," the record does not suggest, and the 
veteran does not contend, that peptic ulcer disease was 
manifest during the period of service from February to May 
1984.  Thereafter, the clinical picture is unclear as to the 
time of onset of the disorder.  At a post service VA 
examination, the veteran reported the onset of ulcer disease 
in 1986 while in the military, but when later seen in April 
1990 he was vague as to the history of the disorder, stating 
only that he had not used medication during the past year.  
At no time has the veteran indicated the exact dates of the 
supposed 1986 ulcer treatment.  There is no medical evidence 
that it coincided with the documented two-week period of duty 
in mid-1986, a period that is, as noted above, officially 
unverified.  



The veteran is presumed under the law to have been in sound 
condition when he entered active duty in November 1990.  
However, the presumption is rebutted by information recorded 
in April 1990, when the veteran provided evidence of a 
history of peptic ulcer disease.  The information is credible 
because it was provided in connection with medical treatment 
for continuing symptoms.  Although the findings recorded in 
April 1990 did not lead to a current diagnosis of peptic 
ulcer disease, the information provided by the veteran is 
supported by information later recorded to the effect that 
the original diagnosis had been established by an endoscopy.  

The veteran's statements concerning the pre-April 1990 
existence of peptic ulcer disease are highly persuasive and 
probative evidence that the disorder preexisted the period of 
duty that began on November 1990.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  On consideration of all relevant 
evidence of record, the Board finds that the evidence 
establishes clearly and unmistakably that peptic ulcer 
disease preexisted the November 1990 entrance into service 
and that the presumption of soundness is rebutted.  See 
Vanerson v. West, 12 Vet. App. 254, 259 (1999).

The law precludes a finding of aggravation if the evidence 
shows that there was no increase in severity of the 
preservice disorder during service on the basis of all of the 
evidence of record pertaining to the manifestations of the 
disability before, during, and after service.  38 C.F.R. 
§ 3.306(b) (2003).  The veteran was hospitalized in December 
1990 for complaints of nausea and vomiting and the presence 
of a peptic ulcer with esophageal ulceration was established 
by endoscopy.  The condition was treated with medication and 
the symptoms resolved to the point where the veteran was 
considered to be deployable to the Persian Gulf.  No further 
gastrointestinal symptoms were documented in service after 
December 1990.  On examination for separation the veteran 
complained of a prior episode of gastric irritation due to 
medication, which had resolved, and there were no current 
ulcer symptoms.

The records relating to treatment in service do not describe 
a chronic worsening of the preservice peptic ulcer pathology, 
as distinguished from a temporary flare-up which resolved 
with treatment.  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).  A "lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997).  

The post service medical evidence serves to support a 
conclusion that the symptomatology treated at Fort Lewis was 
no more than a temporary flare-up or exacerbation rather than 
a "lasting worsening" of ulcer pathology.  There was no 
evidence of subsequent ulceration until September 1992, when 
the veteran was hospitalized for symptoms that had been 
present for only a short period.  There has been no evidence 
of further ulceration since then, and continuing 
gastrointestinal complaints have been attributed to other 
causes, including an untreated Helicobacter pylori infection.  
Evidence of a prolonged period of substantial disability can 
be considered as evidence of whether a preexisting condition 
was aggravated by military service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The veteran has attributed his gastrointestinal problems 
during and after service to the use of medications during 
service, specifically to Aspirin or Motrin taken following 
dental treatment.  Service records do not document the use of 
Aspirin or Motrin in service, but even if the veteran's 
history is accepted, the record contains a VA medical opinion 
to the effect that medications taken during service did not 
cause his ulcer or consequent outlet obstruction.  The 
question of whether medication caused or exacerbated the 
gastrointestinal pathology is a medical issue which must be 
resolved through the use of medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, the 
veteran is not qualified to express an opinion to the 
contrary.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board therefore finds that the evidence of record 
pertaining to the manifestations of peptic ulcer disease 
before, during and after the period of service in 1990 and 
1991 establishes that the underlying disorder underwent no 
permanent increase in severity during such period, as 
distinguished from a temporary flare-up or exacerbation.  

Accordingly, a preponderance of the evidence is against the 
veteran's claim.  Where a preponderance of the evidence is 
against a claim, the benefit of the doubt doctrine does not 
apply and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); see also 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Service Connection for a Dental or Mouth Disorder

Factual Background

Service medical records show that when the veteran was 
examined for his initial enlistment in the National Guard in 
December 1983, a history of bleeding gums was reported.  No 
bleeding gums were reported on current examination.  Service 
department dental records dating from mid-December 1990 are 
of record.  The records show examination and treatment of 
dental caries.  They contain no reference to any prescription 
of specific medications for dental conditions or dental 
treatment.

The veteran underwent a VA dental examination in February 
1995 at which he complained of an acrid taste in his mouth 
with frequent regurgitation of stomach acid.  Examination 
showed a gross loss of the enamel layer of the coronal area 
of many remaining teeth typical of corrosive attack upon the 
tooth structure as a result of gastric reflux.  There were 
many sensitive and partially destroyed teeth plus retained 
roots and periodontal disease.  

In his July 1995 notice of disagreement, the veteran 
attributed his dental problems to taking Motrin that had been 
prescribed by a dentist at Fort Lewis, Washington.  

He stated that after returning from Desert Storm he was told 
that although the vomiting of blood and stomach acid had not 
caused the tooth decay, it had enhanced it by stripping the 
enamel off of his teeth.

The veteran underwent a further VA dental examination in 
March 2003.  Numerous missing teeth were noted.  Examination 
showed moderate bone loss secondary to tooth extractions.  
There was erosion of teeth 7, 8 and 9 consistent with 
possible gastric reflux.  Five teeth had been extracted since 
service.  The veteran was unable to state whether the 
extractions were due to erosion from gastric reflux.  His 
current dental condition consisted of recurrent decay and 
failing restorations.  

Analysis

To establish service connection for a disability, the 
evidence must show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service and, (3) 
a relationship or nexus between the current disability and 
any injury or disease during service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Post service medical evidence shows that the veteran has 
erosion of the enamel of several teeth as a result of gastric 
reflux associated with the gastrointestinal disorder for 
which he is also seeking service connection.  The veteran is 
not specifically seeking service connection for carious 
teeth.  It is neither shown nor contended that the veteran 
has a dental or mouth disorder due to trauma in service or to 
a disease such as osteomyelitis.  Consequently, to the extent 
that the veteran has a current dental disorder, his 
entitlement is limited by regulation to obtaining outpatient 
dental treatment as provided in 38 C.F.R. § 17.161 (2003).

The veteran's service department dental records contain no 
reference to erosion of the enamel as a result of gastric 
reflux or any other cause.  That finding was not made until 
1995, nearly four years after separation.  At that point, the 
veteran had a well-established gastrointestinal disorder, 
diagnosed primarily as peptic ulcer disease, that had been 
present for a period of nearly 10 years and that it was 
productive of episodes of nausea and vomiting.  

The medical opinion evidence of record amply establishes a 
connection between the tooth erosion and the gastric reflux, 
but there is nothing specific in the record that would enable 
the Board to isolate the nausea and vomiting documented 
during service to the later onset of erosion of the enamel.  
It is relevant in this regard that service dental records 
contain no reference to erosion of the enamel.  It is also 
relevant that two of the veteran's three reported ulcers 
occurred when he was not in service.  The Board must 
therefore find that a preponderance of the evidence is 
against a finding that the damage to his teeth occurred as 
the result of vomiting or gastric reflux that occurred during 
any period of verified service such as to permit the granting 
of service connection by direct incurrence.  

The law contains provisions that allow for the granting of 
service connection for post service disability that is found 
to be related to an underlying disorder that was incurred in 
or aggravated by service.  In this case, the erosion of the 
enamel at issue is the result of peptic ulcer disease for 
which service connection has been denied.  The veteran has no 
other service-connected disabilities.  Accordingly, the 
evidence is against the granting of service connection for a 
dental or mouth condition on a secondary basis.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder to include peptic ulcer disease is denied.

Entitlement to service connection for a dental or mouth 
disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



